AMALGAMATION AGREEMENT THIS AMALGAMATION AGREEMENT (the “Agreement”) is made effective as of the 21st day of April, 2009 (the “Effective Date”). AMONG: CICERO RESOURCES CORP. a company incorporated under the laws of the state of Nevada, with an executive office at 7251 West Lake Mead Boulevard, Suite 300, Las Vegas, Nevada 89128 (“Cicero”) AND: INTELIMAX MEDIA INC. a company incorporated under the laws of the province of British Columbia, with an executive office at 555 West Hastings Street, Suite 2320, Vancouver, British Columbia V6B 4N4 (“Intelimax”) WHEREAS: A. Cicero and Intelimax (collectively, the “Amalgamating Companies”) desire for business reasons to amalgamate (the “Amalgamation”) under the authority conferred by the Business Corporations Act (British Columbia), as amended (the “Act”), and the Amalgamating Companies have agreed to amalgamate and continue as one company (the “Amalgamated Company”) on the terms and subject to the conditions set forth in this Agreement; B. Cicero was incorporated in the state of Nevada on October 19, 2007, and its authorized share structure consists of (i) 150,000,000 shares of common stock with a par value of $0.00001 and (ii) 20,000,000 shares of preferred stock with a par value of $0.00001; C. Intelimax was incorporated on April 17, 2006 under the laws of the Province of British Columbia, and its authorized share capital consists of an unlimited number of common shares without par value; and D. The Amalgamating Companies desire that the Amalgamation become effective as soon as practicable after the completion of the closing of the transactions contemplated by this Agreement (the “Closing”). 1 NOW THEREFORE this Agreement witnesses that in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto covenant andagree as follows: 1. AMALGAMATION 1.1 Subject to the provisions of this Agreement, the Amalgamating Companies hereby agree to amalgamate effective as of the Closing under the provisions of the Act and to continue as the Amalgamated Company on the terms and subject to the conditions set forth in this Agreement. 1.2 The name of the Amalgamated Company shall be “Intelimax Media Inc.”, which name shall be reserved by Cicero with the Registrar of Companies of the province of British Columbia (the “Registrar of Companies”). 1.3 The form of the Amalgamation Application and the Articles of the Amalgamated Company shall, subject to amendment, alteration or addition under the Act, be in the forms set forth in Schedules A and B, respectively, attached to this Agreement. 1.4 There will be no restrictions on the business the Amalgamated Company may carry on or the powers it may exercise. 1.5 The mailing and delivery address of the registered and records offices of the Amalgamated Company shall be at 925 West Georgia Street, Suite 1820, Vancouver, British Columbia V6C 3L2, until otherwise determined. 1.6 The authorized share capital of the Amalgamated Company shall consist of (i) 150,000,000 common shares with a par value of $0.00001, and (ii) 20,000,000 preferred shares with a par value of $0.00001. 1.7 The number of directors of the Amalgamated Company, until amended in accordance with the Articles of the Amalgamated Company, shall be set at four (4).The first directors of the Amalgamated Company shall be as follows: Charles Green 137 Oak Court, Anmore, BC, V3H 4W9 Michael Young 4431 Cambridge Street, Burnaby, BC, V5C 1H6 Ping Shen 1328 East 35th Avenue, Vancouver, BC, V5W 1C1 Richard Skujins 7375 Angus Drive, Vancouver, BC, V6P 5J8 1.8 The directors listed in subsection 1.7 of this Agreement shall carry on and continue the management and operation of the Amalgamated Company in such manner as they determine, subject to and in accordance with the articles of the Amalgamated Company and the provisions of the Act. 1.9 The following persons shall hold the offices set forth opposite their respective names and shall carry out their respective duties until they are relieved from such offices by the directors of the Amalgamated Company or until they sooner cease to hold such office: Michael Young President and Secretary Charles Green Chief Executive Officer Ping Shen Chief Financial Officer and Treasurer Raymond Slee Chief Technical Officer 2 1.10 The first annual reference date of the Amalgamated Company shall be set at a date no later than 18 months after the Amalgamation Application is accepted by the Registrar of Companies. 1.11 Upon the issuance of an Amalgamation Certificate by the Registrar of Companies pursuant to the Act, the issued and unissued shares of the Amalgamating Companies shall be cancelled or exchanged for shares of the Amalgamated Company as follows: (a) all of the unissued shares of each of the Amalgamating Companies shall be cancelled; (b) each one post-split issued and outstanding share of common stock of Cicero shall be exchanged for one common share in the capital of the Amalgamated Company; (c) each one issued and outstanding common share of Intelimax shall be exchanged for one common share in the capital of the Amalgamated Company; and at the Closing the cancellations and exchanges set forth in this subsection 1.11 shall be deemed to have been made. 1.12 Upon the issuance of an Amalgamation Certificate by the Registrar of Companies pursuant to the Act, each one issued and outstanding common share purchase warrant of Intelimax shall be exchanged for one common share purchase warrant of the Amalgamated Company on the same terms and subject to the same conditions as the existing warrants. 1.13 After the Amalgamation becomes effective, the Amalgamated Company shall request that the shareholders of each Amalgamating Company surrender their share certificates for cancellation in exchange for receiving certificates representing shares of the Amalgamated Company on the basis set forth in subsection 1.11.Until such surrender and exchange, the share certificate or certificates representing shares of the Amalgamating Companies held by each such shareholder shall constitute evidence of each such shareholder’s right to be registered as a shareholder of the Amalgamated Company. 1.14 The Amalgamated Company shall possess all the property, rights and privileges and shall be subject to all the liabilities, obligations, contracts, disabilities, claims and debts of the Amalgamating Companies as such exist immediately prior to the Amalgamation. 1.15 All rights of creditors against each of the Amalgamating Companies and all liens upon their assets shall be unimpaired by the Amalgamation and all debts, obligations, contracts, liabilities and duties of each of the Amalgamating Companies thenceforth shall attach to the Amalgamated Company and may be enforced against it. 1.16 No action or proceeding by or against any of the Amalgamating Companies shall abate or be affected by the Amalgamation. 1.17 The financial year-end of the Amalgamated Company shall be March 31 until changed by the directors of the Amalgamated Company. 3 2. REPRESENTATIONS AND WARRANTIES 2.1 Representations and Warranties of Cicero (a) Organization; Power. Cicero is a company duly incorporated, validly existing and in good standing under the laws of the state of Nevada, and has all requisite corporate power and authority to enter into this Agreement and to perform its obligations hereunder. (b) Authorization. The execution, delivery and performance of this Agreement have been duly and validly authorized by all necessary corporate action of Cicero.This Agreement, when executed and delivered by the parties thereto, shall constitute a legal, valid, and binding obligation of Cicero, enforceable against Cicero in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency and similar laws affecting the rights of creditors generally or judicial limits on equitable remedies. (c) Authorized Share Structure.As of the date of this Agreement, the authorized share structure of Cicero consists of (i) 150,000,000 shares of common stock with a par value of $0.00001, of which 34,040,000 are issued and outstanding as of the date hereof, and (ii) 20,000,000 shares of preferred stock with a par value of $0.00001, none of which are issued and outstanding as of the date hereof.Cicero has no other options, warrants or other rights, agreements or commitments of any character whatsoever convertible into, or exchangeable or exercisable for or otherwise requiring the issuance, sale or transfer by Cicero of any shares of Cicero or any securities convertible into, or exchangeable or exercisable for, or otherwise evidencing a right to acquire any shares of Cicero.All outstanding shares of Cicero have been duly authorized and are validly issued as fully paid and non-assessable. Cicero shall have no more than 7,500,000 post-split shares of common stock issued and outstanding as of the Closing. (d) Conduct of Business. Cicero is not in default under, and no condition exists that with notice or lapse of time or both would constitute a default of Cicero under: (i) any mortgage, loan agreement, indenture, evidence of indebtedness, or other instrument evidencing borrowed money to which Cicero is a party or by which Cicero is bound; or (ii) any judgment, order or injunction of any court, arbitrator or governmental agency that would reasonably be expected to affect materially and adversely Cicero or Cicero’s business, financial condition or results of operations. (e) No Adverse Consequences. The execution, delivery and performance of this Agreement by Cicero will not: (i) result in the creation or imposition of any lien, security interest, charge or encumbrance on any of Cicero’s assets or properties; (ii) violate or conflict with, or result in a breach of, any provision of Cicero’s Articles of Incorporation or Bylaws; (iii) violate any law, judgment, order, injunction, decree, rule, regulation or ruling of any governmental authority applicable to Cicero; or (iv) conflict with, constitute grounds for termination or acceleration of, result in the breach of the terms, conditions, or provisions of, result in the loss of any benefit to Cicero under, or constitute a default under (whether by virtue of the application of a “change of control” provision or otherwise) any agreement, instrument, license or permit to which either Cicero is a party or by which Cicero is bound. (f) Liabilities. None of the assets or properties of Cicero is subject to any material liability or obligation. (g) Litigation. There are no actions, suits, proceedings, orders, investigations, or claims pending or, to the knowledge of Cicero, threatened against Cicero or any of its properties or assets, at law or in equity, and Cicero is not subject to any arbitration proceedings or, to its knowledge, any governmental investigations or inquiries. 4 (h) Tax Matters. Cicero has filed all local and foreign tax returns and reports required to be filed and has paid all taxes shown as due thereon, and no taxing authority has asserted any deficiency in the payment of any tax or has informed Cicero that it intends to assert any such deficiency or to make any audit or other investigation of Cicero for the purpose of determining whether such a deficiency should be asserted against Cicero. (i) Compliance with Laws. Cicero is in material compliance with all laws, statutes, ordinances, regulations, orders, judgments or decrees applicable to it, the enforcement of which, if Cicero were not in compliance therewith, would have a material adverse effect on the business and operations of Cicero. Cicero has not received any notice of any asserted present or past failure by Cicero to comply with such laws, statutes, ordinances, regulations, orders, judgments or decrees. (j) Environmental, Health and Safety Matters. Cicero has obtained, has complied with, and is in compliance with, in each case in all material respects, all permits, licenses and other authorizations that are required pursuant to applicable environmental, health and safety legislation for the operation of Cicero’s business. Cicero has not received any written or oral notice, report or other information regarding any actual or alleged material violation of any applicable environmental, health and safety legislation, or any material liabilities or potential material liabilities (whether accrued, absolute, contingent, unliquidated or otherwise), including any material investigatory, remedial or corrective obligations, relating to its business arising under applicable environmental, health and safety legislation. (k) Financial Statements. The financial statements of Cicero which are publicly available on EDGAR online have been prepared in accordance with generally accepted accounting principles in the United States. (l) Accuracy of Representations and Warranties. None of the representations and warranties of Cicero contain any untrue statement of material fact or omit any material fact necessary to the statements contained in this Agreement not misleading. 2.2 Representations and Warranties of Intelimax (a) Organization; Power. Intelimax is a company duly incorporated, validly existing and in good standing under the laws of the province of British Columbia, and has all requisite corporate power and authority to enter into this Agreement and to perform its obligations hereunder. (b) Authorization. The execution, delivery and performance of this Agreement have been duly and validly authorized by all necessary corporate action of Intelimax. This Agreement, when executed and delivered by the parties thereto, shall constitute a legal, valid and binding obligation of Intelimax, enforceable against Intelimax in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency and similar laws affecting the rights of creditors generally or judicial limits on equitable remedies. (c) Authorized Share Capital.As of the date of this Agreement, the authorized share capital of Intelimax consists of an unlimited number of common shares without par value of which 15,929,157 are issued and outstanding as of the date hereof and 785,000 common share purchase warrants exercisable into 785,000 common shares issued and outstanding as of the date hereof. Intelimax has no other options, warrants or other rights, agreements or commitments of any character whatsoever convertible into, or exchangeable or exercisable for or otherwise requiring the issuance, sale or transfer by Intelimax of any shares of Intelimax or any securities convertible into, or exchangeable or exercisable for, or otherwise evidencing a right to acquire any shares of Intelimax. All outstanding shares of Intelimax have been duly authorized and are validly issued as fully paid and non-assessable. (d) Conduct of Business. Intelimax is not in default under, and no condition exists that with notice or lapse of time or both would constitute a default of Intelimax under: (i) any mortgage, loan agreement, indenture, evidence of indebtedness, or other instrument evidencing borrowed money to which Intelimax is a party or by which Intelimax is bound; or (ii) any judgment, order or injunction of any court, arbitrator or governmental agency that would reasonably be expected to affect materially and adversely Intelimax or Intelimax’s business, financial condition or results of operations. (e) No Adverse Consequences. The execution, delivery and performance of this Agreement by Intelimax will not: (i) result in the creation or imposition of any lien, security interest, charge or encumbrance on any of Intelimax’s assets or properties; 5 (ii) violate or conflict with, or result in a breach of, any provision of Intelimax’s Articles; (iii) violate any law, judgment, order, injunction, decree, rule, regulation or ruling of any governmental authority applicable to Intelimax; or (iv) conflict with, constitute grounds for termination or acceleration of, result in the breach of the terms, conditions, or provisions of, result in the loss of any benefit to Intelimax under, or constitute a default under (whether by virtue of the application of a “change of control” provision or otherwise) any agreement, instrument, license or permit to which either Intelimax is a party or by which Intelimax is bound. (f) Liabilities. None of the assets or properties of Intelimax is subject to any material liability or obligation. (g) Litigation. There are no actions, suits, proceedings, orders, investigations or claims pending or, to the knowledge of Intelimax, threatened against Intelimax or any of its properties or assets, at law or in equity, and Intelimax is not subject to any arbitration proceedings or, to its knowledge, any governmental investigations or inquiries. (h) Tax Matters. Intelimax has filed all Canadian, provincial, local and foreign tax returns and reports required to be filed and has paid all taxes shown as due thereon, and no taxing authority has asserted any deficiency in the payment of any tax or has informed Intelimax that it intends to assert any such deficiency or to make any audit or other investigation of Intelimax for the purpose of determining whether such a deficiency should be asserted against Intelimax. (i) Compliance with Laws. Intelimax is in material compliance with all laws, statutes, ordinances, regulations, orders, judgments or decrees applicable to it, the enforcement of which, if Intelimax were not in compliance therewith, would have a material adverse effect on the business and operations of Intelimax. Intelimax has not received any notice of any asserted present or past failure by Intelimax to comply with such laws, statutes, ordinances, regulations, orders, judgments or decrees. (j) Environmental, Health and Safety Matters. Intelimax has obtained, has complied with, and is in compliance with, in each case in all material respects, all permits, licenses and other authorizations that are required pursuant to applicable environmental, health and safety legislation for the operation of Intelimax’s business. Intelimax has not received any written or oral notice, report or other information regarding any actual or alleged material violation of any applicable environmental, health and safety legislation, or any material liabilities or potential material liabilities (whether accrued, absolute, contingent, unliquidated or otherwise), including any material investigatory, remedial or corrective obligations, relating to its business arising under applicable environmental, health and safety legislation. (k) Permits and Licenses. Intelimax holds, and at all times has held, all permits necessary to operate its business pursuant to all applicable statutes, laws, ordinances, rules and regulations of all government bodies, agencies and other authorities, except when the failure to hold any permit would not have a material adverse effect on its business. Intelimax is in material compliance with all the terms of each permit, and there are no claims of material violation by Intelimax of any permit. All applicable government entities and agencies that have issued any permits have consented or, prior to the Closing, shall have consented (when such consent is necessary) to the Amalgamation without requiring any modification of Intelimax’s rights or obligations under such permits. (l) Financial Statements. The financial statements of Intelimax shall have been prepared in accordance with generally accepted accounting principles in the Canada. (m) Accuracy of Representations and Warranties.None of the representations or warranties of Intelimax contain any untrue statement of material fact or omit any material fact necessary to make the statements contained in this Agreement not misleading. 2.3 All representations, warranties, covenants and agreements made in this Agreement or in any exhibit, schedule, certificate or agreement delivered in accordance with this Agreement shall survive the Closing for a period of not less than six (6) months. 6 3. CONDITIONS PRECEDENT 3.1 Conditions Precedent to Cicero’s Obligations (a) Financial Statements. Prior to the Closing, Intelimax shall have furnished Cicero with: (i) audited financial statements for the fiscal years ended March 31, 2007 and March 31, 2008; and (ii) auditor reviewed financial statements for the nine month period ended December 31, 2008 or audited financial statements for the year ended March 31, 2009. (b) Available Information. Prior to the Closing, Intelimax shall have provided Cicero with all available information regarding the business of Intelimax. (c) Shareholder Adoption. Prior to the Closing, Intelimax shall have submitted this Agreement to its shareholders for approval and adoption, and the shareholders of Intelimax shall have adopted this Agreement pursuant to section 271 of the Act. (d) Representations and Warranties. Each of the representations and warranties made by Intelimax in this Agreement shall be true and correct in all material respects at the Closing with the same effect as though such representations and warranties were made at that time, except for changes contemplated, permitted or required by this Agreement. Intelimax shall have performed and complied with all agreements, covenants and conditions required of Intelimax under this Agreement. (e) No Proceeding or Litigation. No action, investigation, suit or proceeding by or before any court, government or regulatory authority shall have been commenced and be continuing against Intelimax, and no action, investigation, suit or proceeding shall have been threatened against Intelimax or any of its affiliates, associates, officers or directors, seeking to restrain, prevent or alter the terms of this Agreement, questioning the validity or legality of this Agreement or seeking damages in connection with this Agreement. (e) Material Change. Intelimax shall not have suffered any material adverse change in its business, prospects, financial condition, working capital, assets, liabilities (absolute, accrued, contingent, or otherwise) or operations. (f) Corporate Action. Intelimax shall have furnished Cicero with a copy, certified by an authorized signatory of Intelimax, of Intelimax’s resolutions authorizing the execution, delivery and performance of this Agreement. 3.2 Conditions Precedent to Intelimax’s Obligations (a) Private Placement. Prior to the Closing, Cicero shall have raised a minimum of $35,000 through a private placement of shares of its common stock at a price of $0.005 per share (the “Private Placement”). (b) Reverse Split. Prior to the Closing and the Private Placement, Cicero shall have executed a 100 to 1 reverse split of the issued and outstanding shares of its common stock. (c) Conversion and Continuation. Prior to the Closing, Cicero shall have converted out of the corporate jurisdiction of the state of Nevada pursuant to Chapter 92A of the Nevada Revised Statutes and shall have continued into the corporate jurisdiction of the province of British Columbia pursuant to the Business Corporations Act (British Columbia) (the “Continuation”). (d) Director Appointment. Prior to the Closing, Cicero shall appoint Michael Young to its Board of Directors. (e) Available Information. Prior to the Closing, Cicero shall have provided Intelimax with all available information regarding the business of Cicero. 7 (f) Shareholder Adoption. Prior to the Closing, Cicero shall have submitted this Agreement to the holders of any shares of any class or series of Cicero for approval and adoption, and the holders of any shares of any class or series of Cicero shall have adopted this Agreement pursuant to the Nevada Revised Statutes. (g) Representations and Warranties. Each of the representations and warranties made by Cicero in this Agreement shall be true and correct in all material respects at the Closing with the same effect as though such representations and warranties were made at that time, except for changes contemplated, permitted or required by this Agreement. Cicero shall have performed and complied with all agreements, covenants, and conditions required of Cicero under this Agreement. (h) No Proceeding or Litigation. No action, investigation, suit or proceeding by or before any court, government or regulatory authority shall have been commenced and be continuing against Cicero, and no action, investigation, suit or proceeding shall have been threatened against Cicero or any of its affiliates, associates, officers or directors, seeking to restrain, prevent or alter the terms of this Agreement, questioning the validity or legality of this Agreement or seeking damages in connection with this Agreement. (i) Material Change. Cicero shall not have suffered any material adverse change in its business, prospects, financial condition, working capital, assets, liabilities (absolute, accrued, contingent, or otherwise) or operations. (j) Corporate Action. Cicero shall have furnished Intelimax with a copy, certified by an authorized signatory of Cicero, of Cicero’s resolutions authorizing the execution, delivery and performance of this Agreement. 4. COVENANTS OF INTELIMAX 4.1 Intelimax acknowledges that Cicero is a fully reporting public company in the United States and that the Amalgamated Company shall become subject to the filing requirements of British Columbia Instrument 51-509 following the Continuation and Amalgamation, and covenants to ensure that the Amalgamated Company remains current with all applicable securities laws and regulations. 4.2 Intelimax shall ensure that the Amalgamated Company consents to removing the restrictive legends on any shares of the common stock of the Amalgamated Company held by First Centerline Investments Ltd., or any permitted transferee thereof, 12 months after the Closing, in accordance with applicable U.S. securities laws. 4.3 If, due to no fault of Cicero, this Agreement is terminated in accordance with section 7, Intelimax shall repay any and all legal costs incurred by Cicero in connection with the Amalgamation, including any costs associated with the drafting of this Agreement, up to a maximum of $20,000. Any such repayment shall be delivered to Cicero within 30 days of such termination. This provision shall survive the termination of this Agreement until such time as Intelimax is able to fulfill the obligations created herein. 4.4 Intelimax shall submit to the British Columbia Securities Commission Personal Information Forms for each of the Amalgamated Company’s officers and directors within 10 days of the Closing. 4.5 From time to time, as and when required bythe AmalgamatedCompany or by its successors or assigns, Intelimax shall execute and deliver such deeds, assignments and otherinstruments, and shall take or cause to be taken suchfurther action, as shall be appropriate, advisable or necessary in order tovest, perfect or confirm, on record or otherwise, in the AmalgamatedCompany the title to and possession of all property, interests, assets, rights,privileges, immunities, powers, franchises and authority of Intelimax, and otherwiseto carry out the purposes of this Agreement. The officers and directorsof the AmalgamatedCompany are fully authorized in the name of and on behalfof Intelimax, or otherwise, to take any and all such actions and to execute anddeliver any and all such deeds and other instruments as may be necessary orappropriate to accomplish the foregoing. 8 5. COVENANTS OF CICERO 5.1 At the Closing, Melanie Williams shall resign from her positions as an officer and director of Cicero. 5.2 At least 15 days prior to the Closing, the board of directors of Cicero shall approve the appointment of Michael Young to its board of directors. 5.3 From time to time, as and when required bythe AmalgamatedCompany or by its successors or assigns, Cicero shall execute and deliver such deeds, assignments and otherinstruments, and shall take or cause to be taken suchfurther action, as shall be appropriate, advisable or necessary in order tovest, perfect or confirm, on record or otherwise, in the AmalgamatedCompany the title to and possession of all property, interests, assets, rights,privileges, immunities, powers, franchises and authority of Cicero, and otherwiseto carry out the purposes of this Agreement. The officers and directorsof the AmalgamatedCompany are fully authorized in the name of and on behalfof Cicero, or otherwise, to take any and all such actions and to execute anddeliver any and all such deeds and other instruments as may be necessary orappropriate to accomplish the foregoing. 6. JOINT COVENANTS 6.1 Without limiting any other obligations of Cicero and Intelimax herein, Cicero and Intelimax covenant and agree to each use their best efforts to comply with all applicable securities laws and to satisfy the conditions set forth in this Agreement. 6.2 Cicero or Intelimax covenant and agree with each other that no press releases, other public announcements or notices concerning the transactions contemplated by this Agreement shall be made by either party without the prior written consent of the other party, which consent shall not be unreasonably withheld; provided, however, that nothing herein shall prevent the parties from supplying information or making statements as required by any government authority or in order for the parties to satisfy their legal obligations (prompt notice of which shall, in any such case, be given to the parties). 6.3 Cicero and Intelimax covenant and agree with each other that they will sign, execute and deliver and complete any and all other documents or instruments necessary to give full force and effect to the provisions and intent of this agreement.Without limiting the foregoing, each of Cicero and Intelimax shall use commercially reasonable efforts to apply for and obtain, and cooperate in applying for and obtaining: (a) the approval of its shareholders required for the implementation of the Amalgmation; and (b) such other consents, orders or approvals may be necessary or desirable for the implementation of the Amalgamation, including those referred to in subsections 3.1 and 3.2. 7. TERMINATION AND ABANDONMENT 7.1 At any time before the Closing, this Agreement may be terminated and the Amalgamation abandoned by the mutual consent of Cicero and Intelimax, notwithstanding approval of this Agreement by theholders of any shares of any class or series of Ciceroor Intelimax. 7.2 This Agreement shall terminate automatically if the Closing does not occur within six (6) months of the date of this Agreement. 9 8. INDEMNIFICATION 8.1 Notwithstanding any investigation by Cicero, from and after the Closing, Intelimax shall indemnify, hold harmless, and defend Cicero and its subsidiaries, shareholders, affiliates, officers, directors, employees, agents, successors and permitted assigns (collectively, “Cicero’s Indemnified Persons”) from and against, and reimburse each of Cicero’s Indemnified Persons with respect to, any and all losses, damages, liabilities, costs, and expenses, including interest from the date of such loss to the time of payment, penalties, and reasonable attorney fees (collectively, “Damages”) incurred by any of Cicero’s Indemnified Persons by reason of or arising out of or in connection with any breach or inaccuracy of any Amalgamated representation or warranty of Intelimax made in this Agreement, and any failure by Intelimax to perform any covenant required to be performed by Intelimax pursuant to this Agreement. This indemnification extends to any Damages suffered by any of Cicero’s Indemnified Persons, whether or not a claim is made against any of Cicero’s Indemnified Persons by any third party. Intelimax’s liability pursuant to this indemnification shall not exceed the consideration Intelimax shall receive pursuant to this Agreement. 8.2 Notwithstanding any investigation by Intelimax, from and after the Closing, Cicero shall indemnify, hold harmless, and defend Intelimax and its subsidiaries, shareholders, affiliates, officers, directors, employees, agents, successors and permitted assigns (collectively, “Intelimax’s Indemnified Persons”) from and against, and reimburse each of Intelimax’s Indemnified Persons with respect to, any and all Damages incurred by any of Intelimax’s Indemnified Persons by reason of or arising out of or in connection with any breach or inaccuracy of any representation or warranty of Cicero made in this Agreement, and any failure by Cicero to perform any covenant required to be performed by Cicero pursuant to this Agreement. This indemnification extends to any Damages suffered by any of Intelimax’s Indemnified Persons, whether or not a claim is made against any of Intelimax’s Indemnified Persons by any third party. Cicero’s liability pursuant to this indemnification shall not exceed the consideration Cicero shall receive pursuant to this Agreement. 9. GENERAL PROVISIONS 9.1 Waiver. The failure of any party to comply with any obligation, covenant, agreement or condition in this Agreement may be waived by the party entitled to the performance of such obligation, covenant or agreement or by the party who has the benefit of such condition, but such waiver or failure to insist on strict compliance with such obligation, covenant, agreement or condition shall not operate as a waiver of, or estoppel with respect to, any subsequent or other failure. 9.2 Amendment. This Agreement may not be amended except by an instrument in writing signed by each of the parties hereto. 9.3 Assignment. This Agreement may not be assigned by either party without the prior written consent of the other party hereto. 9.4 Notices. Any notice or communication required or permitted to be given under this Agreement shall be given in writing and shall be considered to have been given if delivered by hand, transmitted by facsimile transmission or mailed by prepaid registered post in Canada or in the United States, to the address or facsimile transmission number of each party set out below: To Cicero: Cicero Resources Corp. Attention: Melanie Williams 7251 West. Lake Mead Boulevard, Suite 300 Las Vegas Nevada Facsimile: 604 632 To Intelimax: Intelimax Media Inc. Attention: Michael Young 555 West Hastings Street, Suite 2320 Vancouver, British Columbia V6B 4N4 Facsimile: 604 909 or to such other address or facsimile transmission number as either party may designate in the manner set out above. 10 Any notice or communication shall be considered to have been received: (a) if delivered by hand during business hours on a business day, upon receipt by a responsible representative of the receiving party, and if not delivered during business hours, upon the commencement of business on the next business day; (b) if sent by facsimile transmission during business hours on a business day, upon the sender receiving confirmation of the transmission, and if not transmitted during business hours, upon the commencement of business on the next business day; and (c) if mailed by prepaid registered post in Canada or the United States, upon the fifth business day following posting; except that, in the case of a disruption or an impending or threatened disruption in postal services every notice or communication shall be delivered by hand or sent by facsimile transmission. 9.5 Arbitration.All disputes arising under this Agreement shall be arbitrated by a mediator agreed upon by the parties prior to commencing any litigation. 9.6 Currency. All references to currency in this Agreement are to U.S. dollars unless otherwise stated. 9.7 Time of the Essence. Time shall be of the essence of this Agreement. 9.8 Invalidity.The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provision and any such invalid or unenforceable provision shall be deemed to be severable. 9.9 Entire Agreement.The provisions of this Agreement constitute the entire agreement between the parties and supersede all previous communications, representations and agreements, whether oral or written, between the parties with respect to the subject matter of this Agreement. 9.10 Enurement.This Agreement shall enure to the benefit of and be binding upon the parties and, except as otherwise provided or as would be inconsistent with the provisions of this Agreement, their respective heirs, executors, administrators, successors and assigns. 9.11 Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the Province of British Columbia, Canada without regard to its conflicts of laws provisions. 9.12 Independent Legal Advice. Each of the parties to this Agreement confirms and acknowledges that it has been provided with the opportunity to seek independent legal advice with respect to its rights, entitlements, liabilities and obligations hereunder and understands that it has been recommended that such advice be sought prior to entering into this Agreement. 9.13 Counterparts.This Agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. In the event that this Agreement is signed by one party and faxed or submitted by other electronic means to another, the parties agree that a faxed or electronic signature shall be binding upon the parties as though the signature was an original. IN WITNESS WHEREOF each of the Amalgamating Companies have duly executed this Agreement on the day and year first written above. CICERO RESOURCES CORP. Per: /s/
